DOWNEY, Chief Judge.
Appellees sued appellant for commissions allegedly due pursuant to both a written and oral contract. The trial court entered judgment for appellees and this appeal followed.
The written contract between the parties provided for appellant to pay appellees a 10% commission on all painting contracts appellees were able to negotiate for appellant. Appellees also claimed they had a similar oral contract for commissions on the sale of paint. After a trial without a jury the court found in favor of appellees on the written contract and awarded them a judgment for $4118.25 and found against appel-lees on the oral contract.
In their complaint appellees acknowledge that appellant has already paid them $480 on account of the contracts for which appel-lees claim commissions due. Appellant was not given credit for that amount in the judgment.
No reversible error having been made to appear, except the failure to allow appellant credit for the $480.00, the judgment appealed from is modified by reducing the amount thereof by $480.00, and as so modified the judgment is affirmed.
CROSS and ANSTEAD, JJ., concur.